Citation Nr: 1613414	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  06-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for dry mouth, including as due to ionizing radiation exposure.

2.  Entitlement to service connection for a kidney disorder, including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1960 to March 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously remanded these matters in August 2007 and November 2012.

In November 2006, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In its November 2012 remand, the Board referred to the Agency of Original Jurisdiction (AOJ) for appropriate action the issue of entitlement to service connection for a dental disability for obtaining VA outpatient dental treatment.  The record does not reflect that the AOJ took any actions on that issue.

Accordingly, the issue of entitlement to service connection for a dental disability for obtaining VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is again REFERRED to the AOJ for appropriate action, to include referral to an appropriate VA medical facility pursuant to 38 C.F.R. § 17.161 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the matters on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for Dry Mouth

An April 2011 VA dental examination states that the Veteran's dry mouth is related to his medications, as salivary flow was normal on examination in 2009.  The report identifies many medications from what is described as "a lengthy medication list."  The VA dental examiner did not provide an opinion as to which medication causes the Veteran's dry mouth.  As a result, the Board found in its November 2012 remand that it was unclear whether the Veteran's dry mouth is secondary to a service-connected disability under 38 C.F.R. § 3.310 as a side effect from his medication.  The Board therefore concluded that the April 2011 VA dental examination is inadequate for decision-making purposes, and remanded the issue for an addendum VA opinion.

On remand, the VA dental examiner who conducted the April 2011 VA dental examination provided an addendum opinion in November 2013.  In his November 2013 VA addendum opinion, the examiner states, "The Veteran entered active duty with rampant decay with caries on 13 teeth indicating poor oral hygiene.  He had many teeth restored and many of their surfaces.  His salivary flow was normal until 2009 and is now less.  In my opinion his teeth were compromised early in his life from oral neglect/lack of care leading to many restorations 50 years ago and their need to be restored again over his lifetime.  I do not have the medical expertise/knowledge to associate all the veteran's current medications with their specific conditions and service-connected conditions however this in my opinion did not lead to his current dental state."  The Board finds that this opinion, too, is inadequate for decision-making purposes as it does not address which specific medication(s) cause the Veteran's dry mouth, so that, therafter, it may be discerned whether the Veteran's dry mouth is secondary to a service-connected disability.  Rather, the opinion addresses the likely etiology of the Veteran's "current dental state" rather than identifying the medication that is the cause of the Veteran's claimed dry mouth, or other etiology.  Moreover, although the examiner expressly indicated that he does not have the necessary expertise to address the issues presented in the Board's November 2012 remand, it does not appear that the examiner was clear as to the correct issues presented.  Accordingly, the claim must again be remanded so that an adequate opinion may be obtained from a different examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Service Connection for a Kidney Disorder

An April 2011 VA genitourinary examination provides contradictory positive and negative opinions as to the relationship between the Veteran's service and his current kidney disorder.  Specifically, it states, "His cysts in his kidneys are as likely as not related to ionizing radiation."  However, it then also states, "Veteran has benign cysts on his kidneys noted in X-Rays.  Veteran does not have renal cancer at this time.  Cysts in the kidney are common and usually pose any problems.  It is less likely than not that his kidney cysts are related to military service at this time."  As a result, the Board found in its November 2012 remand that the April 2011 VA genitourinary examination is inadequate for decision-making purposes, and remanded the issue for an addendum VA opinion.

On remand, the VA examiner who conducted the April 2011 VA genitourinary examination provided an addendum opinion in November 2013.  In her November 2013 VA addendum opinion, the examiner opines that it was less likely than not that the Veteran's kidney disorder was incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner states, "Veteran has simple renal cysts that have not caused any problems with his EGFR.  Creatinine and BUN are normal.  Renal cysts occur in 27% of adults over 50 years of age.  Some people are just born with them.  His urine is normal and labs for kidneys are normal.  Veteran did not offer any complaints of urinary issues or kidney issues at his last PCP exam 3/18/2013.  It is less likely than not that his cysts in his kidneys are related to his military service or radiation.  He happens to have benign cysts class 1 in the kidney that he may have been born with or that appeared, but they are not causing any problems that could be found on exam or on any lab."  Thus, the examiner provided a general statistic as to the occurrence of renal cysts in adults and a general comment that some people are born with renal cysts and that the Veteran may have been born with, but otherwise focused her rationale on the fact that the Veteran's renal cysts have been asymptomatic.  The examiner provided no rationale specific to the Veteran and the circumstances of his service.  Accordingly, the November 2013 VA addendum opinion as to the Veteran's kidney condition is not supported by adequate rationale.  The Board therefore finds that the November 2013 VA addendum opinion is inadequate for decision-making purposes, and that the issue must be remanded for an adequate opinion.  See Barr, 21 Vet. App. at 312.

In that regard, the Board notes that at the November 2006 Board hearing, the Veteran's wife indicated that she had been told there was "an interaction" between the Veteran's hypertension, a prostate condition, and the Veteran's kidney cysts.  The addendum opinion obtained on remand therefore should address whether it is at least as likely as not that the Veteran's kidney disorder is proximately due to, caused by, or aggravated by his service-connected disabilities, to include hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to an examiner other than the clinician who conducted the April 2011 VA dental examination and provided the November 2013 VA dental addendum opinion for a further addendum opinion.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  After reviewing the record, including the April 2011 VA dental examination report and the November 2013 VA dental addendum opinion, the examiner should :

a.  Identify the medication(s) which cause the Veteran's dry mouth, as referenced in the April 2011 VA dental examination report, to include from the "lengthy medication list."  

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dry mouth is proximately due to or the result of his service-connected disabilities, specifically to include as due to the medications the Veteran takes for his service-connected disabilities.

c.  If not, express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's dry mouth is aggravated by his service-connected disabilities, specifically to include as due to the medications the Veteran takes for his service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for any opinion given.  

If the examiner indicates that he or she is not qualified to render the opinions requested, then the matter should be referred to another examiner who is qualified to do so.

2.  Forward the record and a copy of this Remand to a qualified VA clinician for a further addendum opinion as to the Veteran's kidney disorder.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  After reviewing the record, including the April 2011 VA genitourinary examination report and the November 2013 VA addendum opinion, the examiner should express an opinion as to:

a.  Whether it at least as likely as not (50 percent probability or greater) that the Veteran's kidney disorder is causally or etiologically related to the Veteran's active service, to include his in-service exposure to ionizing radiation.

b.  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's kidney disorder is proximately due to or the result of his service-connected disabilities, specifically to include the service-connected hypertension.

b.  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's kidney disorder is aggravated by his service-connected disabilities, specifically to include the service-connected hypertension.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or a result of" another disability does not answer the question of aggravation and will result in a further remand by the Board.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

A complete rationale should be provided for any opinion given.

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




